 


109 HCON 299 IH: Expressing the sense of Congress that the leaders of Congress and other legislative branch offices should work together to establish and implement a coordinated program for the reuse, recycling, and appropriate disposal of obsolete computers and other electronic equipment used by offices of the legislative branch.
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 299 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Thompson of California (for himself, Mr. Cunningham, Ms. Slaughter, and Mrs. Bono) submitted the following concurrent resolution; which was referred to the Committee on House Administration 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the leaders of Congress and other legislative branch offices should work together to establish and implement a coordinated program for the reuse, recycling, and appropriate disposal of obsolete computers and other electronic equipment used by offices of the legislative branch. 
 
Whereas electronic waste (or e-waste) that is generated from obsolete computers and other electronic equipment is rapidly becoming a serious concern to State and local governments; 
Whereas e-waste has become one of the fastest growing sectors in the solid waste stream; and 
Whereas Congress should lead by example to address this growing problem: Now, therefore, be it 
 
That it is the sense of Congress that the leaders of the House of Representatives, the Senate, and other legislative branch offices should work together to establish and implement a coordinated program for the reuse, recycling, and appropriate disposal of obsolete computers and other electronic equipment used by offices of the legislative branch. 
 
